This decision of the New Mexico Court of Appeals was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Court of
Appeals.

          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

No. A-1-CA-39930

STATE OF NEW MEXICO,

      Plaintiff-Appellee,

v.

EUGENIO IBARRA,

      Defendant-Appellant.

APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
Drew D. Tatum, District Judge

Hector H. Balderas, Attorney General
Santa Fe, NM
Michael J. Thomas, Assistant Attorney General
Albuquerque, NM

for Appellee

Bennett J. Baur, Chief Public Defender
Santa Fe, NM
Mark A. Peralta-Silva, Assistant Appellate Defender
Albuquerque, NM

for Appellant

                              MEMORANDUM OPINION

HANISEE, Chief Judge.

{1}    Defendant appeals his convictions of multiple counts of aggravated assault on a
peace officer and one count of aggravated fleeing a law enforcement officer. This
Court’s first notice of proposed summary disposition proposed to affirm the judgment of
the district court and Defendant filed a memorandum in opposition to that disposition,
asserting that the State had failed to present evidence regarding one victim’s status as
a law enforcement officer. This Court then issued a second notice, proposing to vacate
one of Defendant’s convictions of aggravated assault on a peace officer. Defendant has
filed a second memorandum, supporting that reversal but continuing to oppose the
affirmance of his remaining convictions. With regard to those convictions, we remain
unpersuaded that the district court erred. We, therefore, affirm those convictions for the
reasons discussed in our second notice of proposed summary disposition.

{2}    With regard to the aggravated assault charges appearing as Count 2 in the
complaint, the State has filed a notice that it does not intend to oppose this Court’s
proposed reversal. Accordingly, we reverse and vacate Defendant’s conviction with
regard to Count 2, but affirm the judgment and sentence of the district court with regard
to Defendant’s remaining convictions.

{3}   IT IS SO ORDERED.

J. MILES HANISEE, Chief Judge

WE CONCUR:

JENNIFER L. ATTREP, Judge

SHAMMARA H. HENDERSON, Judge